                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

FORD MOTOR COMPANY and
FORD GLOBAL TECHNOLOGIES,
L.L.C.,                                           Case No. 4:17-cv-11584
                                                  District Judge Terrence G. Berg
              Plaintiffs,                         Magistrate Judge Anthony P. Patti

v.

INTERMOTIVE, INC., and
GREGORY E. SCHAFER,

           Defendants.
_________________________/

      ORDER GRANTING IN PART, DENYING IN PART and DEEMING
     RESOLVED IN PART DEFENDANT INTERMOTIVE’S MOTION TO
                      COMPEL (ECF NO. 70)

       A.    Background

       Plaintiffs’ amended complaint sets forth claims of relief based on federal

trademark infringement under 15 U.S.C. § 1114, false designation of origin under

15 U.S.C. § 1125(a), unfair competition, trademark dilution, cancellation of

trademark registration pursuant to 15 U.S.C. § 1064 (since dismissed), and

declaratory judgment. (ECF Nos. 26, 35.) Defendants have set forth amended

counterclaims, which include infringement of a registered trademark, unfair

competition under § 43(a) of the Lanham Act, breach of contract, unfair

competition, trade secret misappropriation under the Michigan Uniform Trade
Secrets Act (MUTSA), and false advertising. (ECF No. 42.) The Court granted

partial summary judgment as to the latter of these claims. (ECF No. 65,

PageID.1806.)

      Pursuant to the Court’s October 24, 2019 scheduling order, the discovery

cutoff was December 9, 2019. (ECF No. 67.)

      B.     Instant Motion

      On November 25, 2019, Defendant InterMotive filed a motion to compel

damages discovery, which specifically seeks: (1) discovery concerning Ford’s

sales, profits, and customer information; (2) the manner in which Ford markets its

vehicles using InterMotive’s Upfitter Interface Module (UIM) technology; (3)

evidence and witness testimony it plans to use at trial before its required disclosure

in the joint final pretrial order (JFPO); and, (4) the Surveillance Mode technology.

(ECF No. 70.)1

      Ford has filed a response, InterMotive has filed a reply, and the parties have

submitted a joint statement of resolved and unresolved issues. (ECF Nos. 71, 73,

75.) Judge Berg referred this motion to me for hearing and consideration, and I



1
 Among the attachments to Defendant InterMotive’s motion are: (a) Ford’s
November 6, 2019 answers to Interrogatories 10-13 (ECF No. 70-2); (b) Ford’s
November 6, 2019 answers to Requests for Production 24-37 (ECF No. 70-3); (c)
Defendants’ November 6, 2019 revised Fed. R. Civ. P. 30(b)(6) deposition notice
(ECF No. 70-4); and, (d) Ford’s November 7, 2019 answers to Interrogatories 14-
15 (ECF No. 70-5).
                                       2
conducted a hearing on January 28, 2020, at which attorneys Jared Cherry and

Andrew M. Grove were present. (ECF Nos. 72, 74.)

      C.    Order

      For the reasons stated on the record, all of which are incorporated by

reference as if included herein, InterMotive’s motion to compel (ECF No. 70) is

GRANTED IN PART, DENIED IN PART, and DEEMED RESOLVED IN

PART. Specifically:

           The request to compel the information regarding sales of Ford
            vehicles sold with its UIM, as requested in Deposition Topics 2
            & 8, Interrogatories 11-13, and Document Requests 24, 30,
            31, & 32, is GRANTED, and Ford’s related objections are
            OVERRULED. Ford will produce the requested information,
            to the extent it is available, and may do so subject to the
            Stipulated Protective Order (ECF No. 44).

           A request to compel a response to related Interrogatory No. 10
            was made by oral motion, because Ford had stated in its
            November 6, 2019 answer that the requested information would
            be produced, but, as of the January 28, 2020 hearing, it had yet
            to fully do so. (See ECF No. 70-2, PageID.1841.) The matter
            was taken up at the hearing, without objection from Ford. A
            supplemented response is accordingly COMPELLED: (1)
            because the answer made no objection to the question; (2)
            because a full response was promised but not rendered; and, (3)
            for the reasons given above by the Court in its decision to
            compel answers and responses to certain discovery requests.
            Ford will respond to Interrogatory 10 consistent with the
            stipulation and representations which were placed on the
            record, and it will provide “sufficient detail to enable
            [InterMotive] to locate and identify [the records] as readily as
            [Ford] could[,]” Fed. R. Civ. P. 33(d)(1), including referencing
            specific production numbers of units coming in and going out.
                                         3
    If the number of units bought equals the number sold, as has
    been represented, the interrogatory response must clearly say
    so.

   The request to compel information as to profits Ford made
    because of its UIM, as specified in Deposition Topic 4 and
    Document Requests 33, 34 & 37 is DENIED WITHOUT
    PREJUDICE, as InterMotive conceded at oral argument that
    it “needs the sales information but not necessarily the profit
    information.” However, if Ford intends to use this information
    in its proofs at trial, or if any of its witnesses will rely upon it in
    support of their testimony or opinions, it must be produced: (1)
    in response to Interrogatory No. 14 and/or Document Request
    38, as discussed infra; (2) in compliance with duces tecum
    deposition notices requesting information upon which the
    witness intends to or may rely; or, (3) pursuant to Ford’s
    ongoing obligation to supplement discovery responses under
    Fed. R. Civ. P. 26(e).

   The request to compel the information regarding customers to
    whom Ford sold vehicles, as specified in Deposition Topic 5
    and Document Requests 24, 29, 30, 31, 32 is DENIED.

   As for discovery related to the manner in which Ford markets
    its vehicles using InterMotive’s UIM technology (Deposition
    Topics 6 & 7 and Document Request 35), the motion is
    RESOLVED.

   The request to compel responses to Interrogatory No. 14 and
    Document Request 38 regarding pre-JFPO production of
    discovery about evidence and witness testimony Ford plans to
    use at trial is GRANTED. Ford must provide the information
    to the extent now known or anticipated, with appropriate
    caveats and future supplements, as necessary.

   As for discovery about the Surveillance Mode technology, Ford
    need not provide a further response to Document Requests 26
    and 28, but Ford must produce the documents requested in
    Document Request 27.
                                 4
(See ECF No. 70, PageID.1835-1836; ECF No. 75, PageID.2022.)

      Ford should produce the material ordered above no later than Friday,

February 28, 2020. InterMotive will have until Monday, March 30, 2020 by

which to conduct follow-up Fed. R. Civ. P. 30(b)(6) depositions. All interrogatory

answers shall be provided under oath, as required by Fed. R. Civ. P. 33(b)(3). Any

additional requested changes to the scheduling order should be addressed with

Judge Berg.

      IT IS SO ORDERED.


Dated: January 31, 2020               ___________________________________
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE




                                        5
